Citation Nr: 0932339	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-23 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for Osgood-Schlatter disease of the left knee status 
post surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had active service from May 1991 to October 1991.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, that denied entitlement 
to an increased rating for the service-connected Osgood-
Schlatter disease of the left knee status post surgery. 

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 

At the hearing before the Board in May 2008, the Veteran 
raised the issue of entitlement to service connection for 
depression.  This issue is referred to the RO for appropriate 
action.  

In July 2008, the Board remanded the matter on appeal for 
additional development.  


FINDING OF FACT

The service-connected Osgood-Schlatter disease of the left 
knee status post surgery is principally manifested by 
complaints of pain, instability, and locking with objective 
findings of flexion ranging from 85 degrees to full flexion; 
extension ranging from a limitation of 5 degrees to full 
extension; mild tenderness to palpation to the tibial 
tuberosity, patella, and medial joint line; mild effusion; 
minimal muscle atrophy of the left knee; moderate functional 
impairment; and X-ray evidence of minimal arthritis without 
objective evidence of subluxation, instability, locking, 
ankylosis, dislocation, or additional limitation of motion 
due to pain, weakness, lack of endurance, incoordination, or 
repetitive use.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for the service-connected Osgood-Schlatter disease of 
the left knee status post surgery have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5014, 5257, 5260, 5261 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Diagnostic Code 5014, osteomalacia, is rated on limitation of 
motion of affected parts, as arthritis, degenerative.  38 
C.F.R. § 4.71a, Diagnostic Code 5014.  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5257, other impairment of the knee, a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.   

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

Service connection for Osgood-Schlatter disease of the left 
knee status post surgery was granted in March 1998.  A 10 
percent rating was assigned to the left knee under Diagnostic 
Code 5014 from April 12, 1995.  In March 2002, a 20 percent 
rating was assigned to the left knee disability from April 1, 
2002, under Diagnostic Codes 5014 and 5257.  

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 20 percent for the 
service-connected Osgood-Schlatter disease of the left knee 
status post surgery under Diagnostic Codes 5014 and 5257.  
The left knee disability is rated by analogy under Diagnostic 
Code 5014 which rates the disability on limitation of motion 
of the part affected under Diagnostic Code 5003.  The 
Diagnostic Codes for a rating limitation of motion of the 
knee or leg are Diagnostic Codes 5260 and 5261.  

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 20 
percent for the left knee disability under Diagnostic Code 
5260, limitation of flexion of the leg.  The medical evidence 
shows that the flexion of the left knee ranged from a 
limitation of 85 degrees to full flexion.  See the VA 
examination reports dated in September 2008 and January 2004 
and the VA treatment records dated in May 2006, December 
2006, April 2007, May 2007, and January 2008.  In order for a 
disability evaluation in excess of 20 percent to be assigned 
under Diagnostic Code 5260, flexion must be limited to 15 
degrees or less.  Thus, the Board concludes that a rating in 
excess of 20 percent is not warranted under Diagnostic Code 
5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 20 
percent for the Osgood-Schlatter disease of the left knee 
status post surgery under Diagnostic Code 5261.  The medical 
evidence shows that the extension of the left knee ranged 
from a limitation of 5 degrees to full extension.  See the VA 
examination reports dated in January 2004 and September 2008 
and the VA treatment records dated in May 2006, December 
2006, April 2007, May 2007, and January 2008.  In order for a 
disability evaluation in excess of 20 percent to be assigned 
under Diagnostic Code 5261, extension must be limited by 20 
degrees or more.  Thus, the Board concludes that a rating in 
excess of 20 percent is not warranted under Diagnostic Code 
5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

The Board finds that the 20 percent rating assigned to the 
service-connected Osgood-Schlatter disease of the left knee 
status post surgery contemplates functional loss due to pain.  
Pain was considered when the range of motion testing was 
performed.  The medical evidence shows that upon VA 
examination in September 2008, the Veteran reported having 
pain at 85 degrees of flexion and was able to flex the knee 
to 95 degrees.  The Veteran reported discomfort at 5 degrees 
of extension.  This painful motion was considered when rating 
the left knee disability under Diagnostic Codes 5260 and 5261 
and even when the pain and discomfort are considered, the 
criteria for a higher rating was clearly not met.  

The VA examination reports and treatment records all note the 
Veteran's subjective complaints of pain.  However, there is 
no evidence of additional limitation of flexion or extension 
of the left knee due to weakness, fatigability, 
incoordination, lack of endurance, or painful motion.  The 
September 2008 VA examination report indicates that there was 
no evidence of significant weakness, lack of endurance, or 
incoordination.  The examiner noted that there was no 
additional limitation of motion of the left knee after 
repetitive motion.  There was minimal atrophy of the left 
knee.  There was normal strength in the muscles of the left 
lower extremity upon examination in December 2006, April 
2007, and September 2008.  Based on the objective medical 
evidence of record, there is no basis for the assignment of a 
higher rating due to additional disability due to weakness, 
fatigability, weakness, incoordination, or pain.  The Board 
finds that the current 20 percent rating contemplates any 
additional disability due to pain including pain during 
flare-ups and with repetitive motion pursuant to 38 C.F.R. 
§§ 4.40 and 4.45.  The left knee disability has not been 
shown to produce functional impairment that would warrant a 
rating higher than 20 percent.  See DeLuca, supra.  As 
discussed above, the medical evidence shows that even with 
the complaints of pain, the Veteran has left knee flexion 
well beyond 15 degrees and the extension of the left knee is 
limited, at most, to 5 degrees, and the VA examiner who 
performed the VA examination in September 2008, concluded 
here was no additional limitation of motion of the left knee.  

The Board has considered the other diagnostic codes pertinent 
to rating a knee disability.  There is no evidence of 
ankylosis of the left knee.  Therefore, Diagnostic Code 5256 
is not for application.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  

A rating in excess of 20 percent is not available under 
Diagnostic Code 5258.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

A disability evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5257.  There is no objective 
evidence of severe lateral instability or recurrent 
subluxation of the left knee or severe impairment of the left 
knee.  See the VA examination reports dated in January 2004 
and September 2008 and the VA treatment records dated in May 
2006, December 2006, April 2007, May 2007, and January 2008.  
There is no substantiating objective evidence of impairment 
of the left knee based on recurrent subluxation or lateral 
instability.  VA evaluations and examinations in 2006, 2007, 
and 2008 did not detect instability of the left knee.  The 
September 2008 VA examination report indicates that the 
examiner stated that there was no evidence of subluxation of 
the lateral patella or lateral subluxation or lateral 
instability of the left knee.  The examiner opined that the 
functional impairment due to the left knee disability was 
moderate.  The medical evidence shows that the symptoms of 
the left knee disability have been characterized as mild, 
minimal, and moderate, not severe.  

The Board finds that VA examiner's opinion to have great 
evidentiary weight.  The VA examiner did an exhaustive review 
of the Veteran's medical history including review of the 
claims folder and examined the Veteran.  The VA examiner has 
the expertise as an orthopedic surgeon to render opinions 
regarding the severity of orthopedic disabilities.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Thus, a rating 
in excess of 20 percent for the left knee disability is not 
warranted under Diagnostic Code 5257.  

The diagnostic code under which instability is rated, 
38 C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, and therefore, §§ 4.40, 4.45, and 
4.59 with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The Board notes that a separate 10 percent evaluation is not 
warranted under VAOPGCPREC 23-97 for instability, in addition 
to the 20 percent evaluation assigned under Diagnostic Codes 
5010-5260.  As noted above, there is medical evidence of 
minimal arthritis in the left knee but the preponderance of 
the evidence shows that there is no objective evidence of 
instability.  A May 2006 VA treatment record notes that there 
was instability in the left knee.  However, there are no 
objective findings of instability in the left knee.  VA 
examination dated in September 2008 indicates that there was 
no ligament instability or recurrent subluxation.  The VA 
treatment records dated from 2006 to 2008 also show that 
there is no evidence of ligamentous instability.  See the VA 
treatment records dated in December 2006, May 2007, and 
January 2008.  

A separate 10 percent evaluation is not warranted under 
VAOPGCPREC 9-2004 for the limitation of extension due to the 
arthritis of the left knee.  As noted above, extension of the 
left knee has ranged from full extension to a limitation of 5 
degrees.  The Board notes that the medical evidence shows 
that the left knee extension was limited to 5 degrees on only 
one evaluation in September 2008; the Veteran was able to 
extend the left knee to zero degrees but he had discomfort at 
5 degrees.  Evidence dated prior to September 2008 shows that 
extension has been full.  See the VA examination report dated 
in January 2004, and VA treatment records dated in May 2006, 
May 2007, and January 2008.  In order for a compensable 
disability evaluation to be assigned under Diagnostic Code 
5261, extension must be limited by 10 degrees or more.  Thus, 
the Board concludes that a separate compensable rating is not 
warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In view of the Court's holding in Hart, supra, the Board has 
considered whether the Veteran was entitled to staged ratings 
for his service-connected left knee disability, as the Court 
indicated can be done in this type of case.  As demonstrated 
above, no credible evidence for application of any staged 
rating is of record.  The medical evidence shows that the 
left knee disability caused no more than moderate functional 
impairment for the entire appeal period.  Thus, consideration 
in this regard is not needed.

A review of the evidence does not demonstrate that the 
Veteran's left knee disability presents an exceptional or 
unusual disability picture, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
record shows that the Veteran had two surgeries on his left 
knee in 1992 and 2002.  The Board does not consider this to 
be frequent.  Although the Veteran is not working in 
substantially gainful employment, the evidence of record 
shows that the Veteran's unemployability is not due to the 
left knee disability.  As discussed in detail above, the 
medical evidence shows that the left knee disability causes 
moderate functional impairment.  Thus, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 20 
percent for the Osgood-Schlatter disease of the left knee 
status post surgery is not warranted.  The preponderance of 
the evidence is against the claim, and the claim is denied.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided VCAA notice letters to the Veteran in January 
2004, April 2004, June 2004, and August 2004.  The letters 
notified the Veteran of what information and evidence must be 
submitted to substantiate claim for a higher rating.  The 
letters informed the Veteran as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his 
claims to the RO.  The content of the letters complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006 and March 
2007.  The claim was readjudicated in July 2007, December 
2007, and November 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the VCAA letter dated in 
November 2008 and the VCAA letters dated in January 2004, 
April 2004, June 2004, and August 2004 satisfied the Vazquez-
Flores notice.  The Board also notes that the diagnostic 
codes for rating knee disabilities do contain criteria that 
would be satisfied by the claimant demonstrating a noticeable 
worsening of the disability, which in this case, would be an 
increase in limitation of motion of the knee and leg and/or 
increased functional impairment.  The claim as readjudicated 
in May 2009.  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Thus, there is no prejudice to the Veteran in the 
Board's considering this case on its merits.  Therefore, the 
Board finds the duty to notify provisions of the VCAA have 
been fulfilled, and any defective notice is nonprejudicial to 
the Veteran and is harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  Service treatment records 
were obtained.  VA treatment records from the Puget-Sound VA 
healthcare system dated from 2001 to August 2008 were 
obtained and associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted for.  
VA examinations were performed in 2004 and 2008 in order to 
obtain medical evidence as to the nature and severity of the 
left knee disability. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for the service-connected Osgood-Schlatter disease of 
the left knee status post surgery is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


